Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4, and 5 are allowed. 
The following is an examiner's statement of reasons for allowance.

	In regards to Claim 1, the claim is allowed because the closest prior art, Rohde, Guoxinjun, Chiang, and Kim, either singularly or in combination, fails to anticipate or render obvious verifying a waveform fluctuation rate and a fluctuation range on the time domain under different Nakagami fading factors and specifically comprises: obtaining the Nakagami fading channel by means of enveloping of the sine wave signal obtained by the computer, then observing whether an amplitude waveform of the Nakagami fading channel quickly fluctuates on the time domain, wherein a fluctuation range of the amplitude waveform of the Nakagami fading channel is 30 dB to -60dB; verifying whether the Nakagami fading channel conforms to features of a Rayleigh fading channel when the Nakagami fading factor m is 1; and verifying whether the Nakagami fading channel conforms to features of a Rician fading channel when the Nakagami fading factor m is (K+1).sup.2/(2K+1), in combination with all other limitations in the claim as claimed and defined by applicant.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863